DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-17, claim 1 requires, in part, “A timepiece component formed of an austenitic-ferritic stainless steel including a base portion formed of a ferrite phase, a surface layer formed of an austenitic phase, and a mixed layer formed between the base portion and the surface layer and obtained by mixing the ferrite phase and the austenitic phase”.
However, instant specification teaches as follows regarding the making of the timepiece specifically the base portion and the mixed layer.
[0017] Base Portion
The base portion 221 is formed of a ferritic stainless steel containing, in mass %, 18 to 22% of Cr, 1.3 to 2.8% of Mo, 0.05 to 0.50% of Nb, 0.1 to 0.8% of Cu, less than 0.5% of Ni, less than 0.8% of Mn, less than 0.5% of Si, less than 0.10% of P, less than 0.05% of S, less than 0.05% of N, and less than 0.05% of C, with the balance being Fe and unavoidable impurities.

[0030] Mixed Layer
In the process of forming the surface layer 222, the mixed layer 223 is produced due to variations in the transfer rate of nitrogen that enters the base portion 221 formed of the ferrite phase. That is, nitrogen enters and is austenitized to a deep location of the ferrite phase at a location where the transfer rate of nitrogen is fast, and is austenitized only to a shallow location of the ferrite phase at a location where the transfer rate of nitrogen is slow, and thus the mixed layer 223 in which the ferrite phase and the austenitic phase are mixed in the depth direction is formed. Note that the mixed layer 223 is a layer including the shallowest area to the deepest area of the austenitic phase in a cross-sectional view, and is a layer thinner than the surface layer 222.
	
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
As noted above, the specification teaches that the base portion is formed of a ferritic stainless steel and teaches that the composition of the steel must be kept in the specific prescribed ranges to avoid detrimental effects of those elements in the steel – see paragraphs [0017]-[0028] of the instant specification. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as it only teaches a base portion formed of a ferritic stainless steel with specific compositional range for its constituent elements and does not teach of the genus of the ferritic stainless steel as being claimed in the instant claims.
In addition, the specification teaches that the mixed layer “is produced due to variations in the transfer rate of nitrogen that enters the base portion 221 formed of the ferrite phase. That is, nitrogen enters and is austenitized to a deep location of the ferrite phase at a location where the transfer rate of nitrogen is fast, and is austenitized only to a shallow location of the ferrite phase at a location where the transfer rate of nitrogen is slow, and thus the mixed layer 223 in which the ferrite phase and the austenitic phase are mixed in the depth direction is formed.”. In other words, there is no teaching of the mixed layer being “obtained by mixing the ferrite phase and the austenitic phase” as claimed in the instant claims. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0217293 A1 of Takasawa (US’293) cited in the IDS dated 09/04/2020.
Regarding claims 1-17, US 2007/0217293 A1 of Takasawa (US’293) teaches [0008] “a decorative product that maintains excellent hardness and an attractive appearance over a long period of time, and further provides a timepiece having this decorative product (member)” [0044] “the decorative product is used as an external component of a timepiece” [0019] “The external parts of timepieces are generally decorative components that are easily subject to external impact and require both an attractive appearance as a decorative product as well as durability, corrosion resistance, mar resistance, and wear resistance for practical use, and the present invention enables meeting these conditions. Thus, another aspect of the present invention is a timepiece having the decorative product of the present invention.” which reads on the “timepiece component” and “timepiece comprising the timepiece component” of the instant claims.
US’293 further teaches that {Fig 1, 2A, 2B} “[0030] This decorative product 1 has a base layer 2 made primarily from an Fe--Cr alloy. The base layer 2 has a base portion 21 and an austenite layer 22. The austenite layer 22 is austenitized by adding nitrogen atoms near the surface of the base layer 2. [0031] The base portion 21 (the base member 2 used to manufacture the decorative product 1) is made from an Fe--Cr alloy and is primarily a ferrite phase.” This reads on the “timepiece component formed of an austenitic-ferritic stainless steel including a base portion formed of a ferrite phase, a surface layer formed of an austenitic phase” of instant claim 1.
Regarding the claimed limitation of the “a mixed layer formed between the base portion and the surface layer and obtained by mixing the ferrite phase and the austenitic phase”, the prior art US’293 does not explicitly teach of this limitation. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the mixed layer as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (prior art [0032]-[0040] vs. instant specification [0017]-[0028]) and b) the claimed and prior art products are produced by identical or substantially identical processes (prior art [0041]-[0047], [0057]-[0063] vs. instant specification [0040]-[0041]). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the prior art US’293 does not explicitly teach of this limitations. MPEP provides that merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes to make a timepiece from the steel of the prior art. Further, the prior art teaches how to make a timepiece with and shows marks on the timepiece made from the steel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/012,120 (reference application) – US Patent Application Publication US 2021/0072702 A1 is employed for claim comparison. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches a “watch component comprising a metal material obtained by performing a nitrogen absorption treatment on a base material, the base material being a ferritic stainless steel that contains, by mass %, 18 to 22% of Cr, 1.3 to 2.8% of Mo, 0.05 to 0.50% of Nb, 0.1 to 0.8% of Cu, less than 0.5% of Ni, less than 0.8% of Mn, less than 0.5% Si, less than 0.10% of P, less than 0.05% of S, less than 0.05% of N, and less than 0.05% of C, with a remainder thereof being composed of Fe and an unavoidable impurity.” thereby reading on the instant claims. Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the copending application does not explicitly teach of this limitations. MPEP provides that merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes in art of making timepieces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/012,125 (reference application) – US Patent Application Publication US 2021/0072703 A1 is employed for claim comparison. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches “watch component comprising an austenized ferritic stainless steel including: a base including a ferrite phase; a surface layer formed on a surface of the base, the surface layer including an austenized phase; and a mixed layer formed between the base and the surface layer, the mixed layer being a layer in which the ferrite phase and the austenized phase are mixed, wherein in a cross section taken along a depth direction from the surface, a thickness of the mixed layer is 45% or less of a thickness of the surface layer.”. Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the copending application does not explicitly teach of this limitations. MPEP provides that merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes in art of making timepieces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/083,388 (reference application) – US Patent Application Publication US 2021/0132545 A1 is employed for claim comparison. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches “A watch component comprising an austenitic ferritic stainless steel, the austenitic ferritic stainless steel comprising: a base portion composed of a ferrite phase; a surface layer composed of an austenitic phase; and a mixed layer formed between the base portion and the surface layer, and in which the ferrite phase and the austenitic phase are mixed”. Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the copending application does not explicitly teach of this limitations. MPEP provides that merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes in art of making timepieces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/118,851 (reference application) – US Patent Application Publication US 2021/0181686 A1 is employed for claim comparison. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches “A watch outer packaging component formed of austenitized ferritic stainless steel including a base formed of a ferrite phase and a surfacing layer formed of an austenitized phase in which the ferrite phase is austenitized, the watch outer packaging component abutting on a sealing member that partitions between a space inside a watch and a space outside the watch, wherein the surfacing layer includes an outer surfacing layer provided at an outer surface facing the space outside the watch, and an inner surfacing layer provided at an inner surface facing the space inside the watch, and the inner surfacing layer is thinner in thickness than the outer surfacing layer” “The watch outer packaging component according to claim 1, comprising: a mixed layer that is formed between the base and the surfacing layer, and in which the ferrite phase and the austenitized phase are mixed with each other.” Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the copending application does not explicitly teach of this limitations. MPEP provides that merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes in art of making timepieces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/118,808 (reference application) – US Patent Application Publication US 2021/0181685 A1 is employed for claim comparison.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches “A housing formed of austenitized ferritic stainless steel including a base formed of a ferrite phase and a surfacing layer formed of an austenitized phase in which the ferrite phase is austenitized, the housing comprising: a first surface exposed to an external space of the housing; and a second surface that is adjacent to the first surface with a corner portion interposed therebetween, and that is exposed to the external space” Regarding the limitation of the recessed portion, the distances, roughness and the shape associated with it, the copending application does not explicitly teach of this limitations. MPEP provides that merely changing the shape of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, it would have been obvious to create a recessed portion and the recessed portion constituting at least one of a letter, a number, a sign, an engraving, a mark, a code, an emblem, and a symbol with the specific distances and  roughness associated with it as it would only require ordinary skill in the art to create shapes in art of making timepieces.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/336,358 (reference application) – US Patent Application Publication US 2021/0382438 A1 is employed for claim comparison.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches “A watch component comprising austenitized ferritic stainless steel including a base composed of a ferrite phase, a surface layer composed of an austenitized phase, and a mixed layer formed between the base and the surface layer, the mixed layer including the ferrite phase and the austenitized phase mixed with each other, wherein the surface layer includes a mirror surface and a streak, and Sa_m/Sa is 0.01 to 0.2 and Sa/Sz is 0.03 to 0.1 where average roughness of the mirror surface is Sa_m, average roughness of the streak is Sa, and maximum roughness is Sz.” This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733